DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0315387 A1).
RE claim 1, Park teaches a rotor 10 comprising:
a rotor core 100 (Figs.1-6) rotatable about a central axis (C) (Fig.3);
a plurality of magnets 200 radially outside of the rotor core 100 and along a circumferential direction (Fig.1);
a holder 300 including a support portion that supports the rotor core 100 and the magnets 200 from a first side (upper side) of the rotor 10 in an axial direction; and

the rotor cover 400 includes a bottom portion 430 that supports the rotor core from a second side (lower side) (Figs.1, 3-5)  of the rotor 10 in the axial direction;
a radially outer edge portion 310 of the support portion includes:
a first portion (P1) (it is noted that the first portion include circumferential portion and outer portion as annotated in Fig.8 below); and
a second portion 320 adjacent to the first portion (P1) in the circumferential direction (Fig.6);
an axial end portion of the second portion 320 is positioned toward the first side relative to an axial end portion of the first portion (P1) (axial end of second portion 320 is higher on an upper side when compared to portion P1); and
an axial end portion of the cylindrical portion includes a first bent portion 420 that is bent radially inward and supports the first portion (P1) from the first side (see annotated Fig.8 for bend portion 410/420 bent and support the first portion indirectly via protrusion 320).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First portion (P1))][AltContent: textbox (First portion (P1)
Outer portion / circumferential portion)]
    PNG
    media_image1.png
    706
    739
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    949
    752
    media_image2.png
    Greyscale



RE claim 3/2, Park teaches the support portion 310 is annular along the circumferential direction (Fig.8); and the plurality of first portions (P1) are provided at equal or substantially equal intervals along the circumferential direction (Figs.6-8).

RE claim 4/2, Park teaches the holder 300 includes a plurality of column portions 330 extending from the support portion 310 toward the second side (Figs.3, 6); wherein the column portion 330 is located between the magnets 200 adjacent along the circumferential direction (Fig.11 and ¶ 86); and the second portion 320 is provided on a side of the column portion adjacent to the first side (Fig.8).

RE claim 5/1, Park teaches a first boundary portion (outer portion) which is a boundary between a radially outer surface (of surface 320) and an end surface of the first portion 310 (radial inner surface) on the first side is round; and the first bent portion 310 is bent along the first boundary portion (outer portion, see annotated Fig.8 below).


[AltContent: arrow][AltContent: textbox (Radial inner surface)][AltContent: textbox (Radial outer surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer portion (boundary portion))]
    PNG
    media_image2.png
    949
    752
    media_image2.png
    Greyscale


RE claim 7/1, Park teaches the bottom portion 430 is in direct contact with the rotor core 100 (see ¶ 67).

RE claim 8/1, Park teaches a motor (Fig.1 and ¶ 48) comprising the rotor 10 according to claim 1.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 6/1, the prior-art does not teach, inter alia, a second boundary portion which is a boundary between a radially outer surface and an axial end surface of the second portion is round; and the axial end portion of the cylindrical portion includes a second bent portion bent radially inward along the second boundary portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834